—In an action to foreclose a mortgage, the defendants Harold Weber and Robert Nilsson appeal, as limited by their brief, from so much of an order of the Supreme Court, Dutchess County (Jiudice, J.), entered July 15, 1993, as denied their motion for leave to serve an amended answer.
Ordered that the order is affirmed insofar as appealed from, with costs.
A motion to amend a pleading is committed to the sound discretion of the trial court, whose determination will not lightly be set aside (see, Edenwald Contr. Co. v City of New York, 60 NY2d 957; F.G.L. Knitting Mills v 1087 Flushing *533Prop., 191 AD2d 533). Under the circumstances of this case, there is no reason to set aside the trial court’s denial of the appellants’ motion for leave to serve an amended answer (see, Courageous Syndicate v People-To-People Sports Comm., 141 AD2d 599; cf., Noanjo Clothing v L & M Kids Fashions, 207 AD2d 436). Sullivan, J. P., Balletta, Miller and Ritter, JJ., concur.